Citation Nr: 1214481	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to November 29, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to March 1972.  The Veteran died in June 2007.  The appellant is his widow. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appellant had requested a hearing before the Board to be held at the RO, and in January 2010 requested that hearing to be held via video-teleconference; however, in October 2011 the appellant did not appear for a scheduled hearing.  The request for a hearing is deemed waived.  

The issue of whether new and material evidence has been received to reopen service connection for cause of the Veteran's death has been raised by the record (see September 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, the RO granted service connection for PTSD, effective November 29, 2004. 

2.  In January 2008, the appellant filed a claim for an earlier effective date for the grant of service connection for PTSD.  This is a freestanding claim for an earlier effective date. 



CONCLUSION OF LAW

The appellant's freestanding claim for an effective date prior to November 29, 2004, for the grant of service connection for PTSD, is not authorized by law.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

As the outcome of the appeal for an earlier effective date for the grant of service connection for PTSD turns on the law and not the evidence, the notice and duty to assist provisions are inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  There is no reasonable possibility that any further assistance would aid the appellant in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2011). 

Earlier Effective Date for Service Connection for PTSD

By way of background, a September 2003 rating decision found the Veteran to be not competent to handle the disbursement of funds.  His wife was appointed to be his payee.  The Veteran died in June 2007.  His now widow is the appellant.

The appellant essentially contends that an effective date in November 2002, or in 2001, or from the Veteran's retirement from service in March 1972, should be assigned for the grant of service connection for PTSD.  

Governing law provides that the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year after separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 
38 C.F.R. § 3.400 (b)(2)(i). 

The Veteran's original claim for service connection for PTSD was received by VA on November 29, 2004.  

In a December 2005 decision, the RO granted service connection and a 100 percent rating for PTSD, effective November 29, 2004.  The appellant, as spouse payee, was notified of this decision by a letter dated on December 15, 2005; the appellant did not appeal this decision (finding that the effective date of the grant of service connection was November 29, 2004), and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005), currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2011).   The Board observes that the appellant did submit a March 2006 notice of disagreement to the December 2005 rating decision; however that disagreement was specifically only with regard to the denial of special monthly compensation for aid and attendance.  The appellant later withdrew that appeal in a February 2007 written letter.

In January 2008, the appellant filed a claim in the form of a statement for an earlier effective date prior to November 29, 2004 for the grant of service connection for PTSD.  By statements received in January 2008, March 2008, May 2008, March 2009, and October 2009, the appellant requested retroactive payment for service-connected PTSD.  The appellant essentially contends that an effective date in November 2002, or in 2001, or dating from the Veteran's retirement from service in March 1972, should be assigned as the PTSD disability had to have been present at that time; and that one claim has been pending; and that neither the Veteran or appellant knew he suffered from this disability and so could not have submitted a claim seeking service connection for PTSD prior to November 2004; and that VA should have known to assess the Veteran clinically for such a disability prior to her eventual submission of a claim seeking service connection for PTSD in 2004. 

The United States Court of Appeals for Veterans Claims (Court) has held that once a decision assigning, or affirming the assignment of, an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO or Board decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.   

Here, the appellant's new claim for entitlement to an earlier effective date was filed after a final RO decision.  The Court made it abundantly clear in Rudd that under these circumstances dismissal is required due to the lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal as to this issue.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In light of the above, the Veteran's freestanding claim for an earlier effective date for the grant of service connection for PTSD seeks an outcome not provided by law.  When the law is dispositive against a claim, as here, the claim must be denied or the appeal terminated.  Id.   



ORDER

The appellant's appeal for an effective date prior to November 29, 2004, for the grant of service connection for PTSD, is dismissed. 




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


